Lewis, J.
1. While the portions of the charge excepted to might, if taken alone, be regarded as open to the objection that they contained expressions or intimations of the judge’s opinion upon the facts, they can not, when taken in connection with the entire charge, be given any such interpretation. The instructions, as a whole, left the jury no ground for even inferring what the judge thought had or had not been proved.
2. There was ample evidence to warrant the verdict, and the trial judge committed no error in denying a new trial.

Judgment affirmed.


All the Justices concurring.